Case 1:20-cv-11369-RWZ Document 30 Filed 10/20/20 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

CIVIL ACTION NO. 20-CV-11369-RWZ

RACHEL FREEDMAN,
individually and on behalf
of all others similarly situated

Vv.
DAN O'BRIEN KIA NORWOOD,

DMO NORWOOD, LLC, and
DAN O’BRIEN AUTO GROUP

ORDER

 

October 20, 2020
ZOBEL, S.D.J.

Last year, plaintiffs bought a car from defendants’ family of Massachusetts car
dealerships. They seek to certify a class that is likely to include “all consumers who
purchased an automobile from any of [defendants’] dealership[s] in Massachusetts from
April 13, 2014 to the present” in order to bring claims for unfair and deceptive business
practices under Mass. Gen. L. ch. 93A; unjust enrichment; breach of contract; breach of
duty of good faith and fair dealing; and fraud. Plaintiffs brought the case in
Massachusetts’ Middlesex County Superior Court but defendants removed it to this
court. The matter is before me on plaintiffs’ motion to remand.

The Class Action Fairness Act of 2005 (“CAFA”) § 4(a) confers federal
jurisdiction over cases in which the plaintiff class includes at least 100 members, at

least one class member is diverse in citizenship from any defendant, and the aggregate
Case 1:20-cv-11369-RWZ Document 30 Filed 10/20/20 Page 2 of 2

amount in controversy exceeds $5 million. 28 U.S.C. § 1332(d). CAFA’s “local:
controversy” and “home state” exceptions deny federal courts jurisdiction in cases
where, among other conditions, two thirds of the plaintiff class are citizens of the same
state. 28 U.S.C. § 1332(d)(4). CAFA also endows the court with the discretion to deny
jurisdiction “in the interests of justice and looking at the totality of the circumstances”
when more than a third of class members are citizens of the same state. 28 U.S.C. §
1332(d)(3).

As the movants to remand, plaintiffs bear the burden of proving the facts
supporting these exceptions. See Preston v. Tenet Healthsystem Mem'l Med. Ctr., Inc.,
485 F.3d 804, 812 (5th Cir. 2007) (discretionary exception); Manson v. GMAC Mortg.,
LLC, 602 F. Supp. 2d 289, 295 (D. Mass. 2009) (home state and local controversy
exceptions). Thus far, they have provided insufficient information for the court to make a
determination regarding the putative class citizenship composition.

Therefore, plaintiffs shall provide supplemental submissions to support their
motion by November 30, 2020. Defendants shall cooperate to provide appropriate and

necessary information.

|
October 20, 2020 ) LES

DATE RYA W. ZOBEL
UNITEBJSTATES DISTRICT JUDGE
